Cooper, J.,
delivered the opinion of the court.
The legacy given by the will of W. C. Blackburn to Ada Leonora McGuire was charged by him upon his whole estate, both real and personal. Knotts v. Bailey, 54 Miss., 235; Turner v. Turner, 57 Ib., 775; Heatherington v. Lewenberg, 61 Ib., 372; Cady v. Cady, 67 Ib., 425.
Whatever may be the rule elsewhere, it is settled in this state that no statute of limitations runs against a legatee, or the distributee, pending the administration of the estate. Wren v. Gaydon, 1 How., 365; Jordan v. McKenzie, 30 Miss., *36032; Young v. Cook, Ib., 320; Roberts v. Roberts, 34 Ib., 322; Cooper v. Cooper, 61 Ib., 676.
The lands of’the testator being now owned by the appellee subject to the legacy charged on- them, the court below should have granted the relief prayed by cross-complainants to sell the lands for the payment thereof.
It is to be observed that no question of the acquisition of title by Acker, the purchaser, by adverse possession, is presented by the evidence.

Decree reversed, and cause remanded.